Cuyahoga County, No. 49065. Reported at 32 Ohio St. 3d 147, 512 N.E. 2d 962.
Upon consideration of appellant’s motion, filed on September 30, 1988, for a continuance of the stay of execution which was entered by this court on April 5,-1988, and, by its terms, set to expire on October 6, 1988, pending the exhaustion of state post-conviction remedies, IT IS ORDERED by the court that said motion be, and the same is hereby, granted.
IT IS FURTHER ORDERED that, based upon the appellant’s having met the criteria set forth in this court’s entry of April 5, 1988, this stay shall continue for an indefinite period pending the exhaustion of state post-conviction remedies.